                Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

DESTINY GLOBAL, LLC,                                      §
                                                          §
           Plaintiff,                                     §
                                                          §
v.                                                        §                       5:19-cv-00582
                                                                        CASE NO. ____________
                                                          §
UNITED STATES OF AMERICA,                                 §
                                                          §
           Defendant.                                     §

                                                  COMPLAINT

           Plaintiff, Destiny Global, LLC, by and through undersigned counsel, in complaint against

Defendant, alleges as follows:

                                     NATURE OF CLAIMS ASSERTED

           1.       This Complaint asserts a statutory claim under 26 U.S.C. § 74221 to protect the

statute of limitations for refund of money paid by the shareholders of Destiny Global, LLC

(“Destiny”) to the United States Treasury in respect of federal income taxes for taxable year ended

December 31, 2014.            Destiny properly elected to be treated as a pass-through entity under

Subchapter S of the IRC, so all of its income and expenses are annually passed through to its

shareholders and reported on their Form 1040, Individual Income Tax Returns. Plaintiff seeks an

order directing Defendant to fully allow its claim for an adjustment to its 2014 income tax return,

resulting in an overpayment by its shareholders, in the amount of $1,843,011.00, plus all legally

cognizable pre and post judgment interest. Plaintiff and its shareholders have all timely perfected

administrative claims with the Internal Revenue Service within the applicable period of limitations

that are requisite to this action. Based on information recently provided by the IRS, Plaintiff

believes IRS has processed and is allowing the administrative claim of Plaintiff’s shareholders for
1
    Title 26 is the Internal Revenue Code of 1986, as amended (referenced herein as “IRC § ____”).
             Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 2 of 6



$1,843,011.00, however, that refund or credit may not be fully completed before the statute of

limitations for filing this action expires. During 2017, IRS wrongfully disallowed Plaintiff’s

administrative claim. To the extent the IRC requires the statute of limitations on Plaintiff’s claim to

remain open to process and complete the administrative claim filed by its shareholders, this action is

filed to protect Plaintiff’s limitations period.

                                 PARTIES, JURISDICTION AND VENUE

        2.       Plaintiff, Destiny Global, LLC, is a Nevada Limited Liability Company, registered

to transact business in Texas, with its principal place of business at 218 Quinlan Street #251,

Kerrville, Texas 78028.

        3.       Defendant, the United States of America, acting through the United States Treasury

Department and the IRS, denied Plaintiff’s claim for an adjustment to tax and is the proper party in

interest for this action.

        4.       This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1346(a)(1) and 26

U.S.C. §§ 6511, 6532(a), 7402 and 7422(a).

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as a result of Plaintiff

registered to conduct its business in Texas, and Defendants IRS and Department of Treasury having

offices in Texas.

                                   I. GENERAL ALLEGATIONS

        6.       By this reference, paragraphs 1-5, above, are fully incorporated and set forth

hereunder.

        7.       This action arises under the laws of the Internal Revenue Code of 1986 as amended

from the IRS’s erroneous denial of Plaintiff’s timely claim for an adjustment to tax for the taxable

year ended December 31, 2014 (the “2014 Claim”).



                                                   2
             Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 3 of 6



       8.      Plaintiff’s 2014 Claim stems from a reduction in income originally reported on its

2014 Form 1120S, U.S. Income Tax Return for an S Corporation (the “2014 Return”).

       9.      Plaintiff’s sole shareholders are husband and wife, Hans T. Johnson and Danette R.

Johnson (the “Johnsons”).

       10.     Plaintiff’s 2014 Return was timely filed on or before September 15, 2015. Prior to

filing, Plaintiff learned that certain deductions were incorrectly reported on its prior years’ income

tax returns (2007-2013). The result was that $3,588,965.00 of Plaintiff’s income had been reduced

on its 2007-2013 income tax returns.

       11.     Plaintiff’s then-counsel and return preparer were concerned about the amount of

time it would take to amend Plaintiff’s 2007-2013 income tax returns once this mistake was

realized. So, they advised Plaintiff the most expeditious way to correct the issue was to include

$3,588,965.00 as additional income (the “Additional Income”) on its 2014 Return, then file an

amended return to reduce its 2014 income after the 2007-2013 income tax returns could be properly

amended.

       12.     The 2014 Return reported total income in the amount of $8,597,267.00, including

the Additional Income.       Plaintiff   reported ordinary business income, in the amount of

$4,574,304.00, which flowed-through and was reported on the Johnsons’ timely filed 2014 Form

1040, U.S. Individual Income Tax Return (the “Johnsons’ 2014 Return”).

       13.     After filing its 2014 Return, Plaintiff properly amended its 2007-2013 income tax

returns. Then it filed an amended 2014 income tax return, reducing its income accordingly (the

“Amended 2014 Return”).




                                                  3
               Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 4 of 6



         14.      In or around May 2016, the IRS selected Plaintiff’s Amended 2014 Return for

examination. In that connection, the IRS incorrectly disallowed Plaintiff’s 2014 Claim to reduce its

income by Letter 569 dated June 1, 2017.2

         15.      In early 2017, the Johnsons filed 2014 Form 1040X, reducing their income flowing

through from Plaintiff based on its Amended 2014 Return, timely perfecting their claim for refund,

in the amount of $1,843,011.00 (the “Johnsons’ 1040X”).

         16.      For reasons unknown, the Johnsons’ 1040X was not processed by IRS, despite IRS

having received it. Plaintiff made numerous failed attempts to locate their 1040X with IRS, so it

filed request for Taxpayer Advocate Service (“TAS”) Assistance in March 2018.

         17.      Through TAS, in early 2019, IRS opened an examination of the Johnsons’ 1040X so

the return and refund could finally be processed. On May 6, 2019, the Johnsons’ 1040X was

processed and their refund, in the amount of $1,843,011.00 was approved and is currently shown as

a credit on their account.

         18.      Plaintiff’s Amended 2014 Return has also been fully accepted within the

examination, allowing its reduced income, and ultimately its 2014 Claim.

         19.      While the IRS Revenue Agent assigned to examine the Johnsons’ 1040X, and his

Manager, have repeatedly advised Plaintiff that its 2014 Claim has been allowed and the Johnsons’

2014 refund has been approved, this will not be reflected in the IRS’s system until the examination

is closed. Due to internal procedures (and tying up of administrative loose ends), IRS advised it

cannot be accomplished before expiration of two-year statute in connection with Plaintiff’s 2014

Claim.


2
  The IRS subsequently issued Letter 906, dated August 9, 2017, stating that it is the formal disallowance of
Plaintiff’s claim for adjustment to its 2014 tax and that it is permitted to file suit within “2 years from the mailing
date of this letter.” Although Plaintiff believes the two-year period does not expire until around August 9, 2017, it
is protectively filing this suit based on IRS’s June 1, 2017 letter.

                                                           4
              Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 5 of 6



                                    II. CLAIM FOR REFUND
                                      (26 U.S.C. §§ 6532, 7422)

        20.     By this reference, paragraphs 1-19, above, are fully incorporated and set forth

hereunder.

        21.     Plaintiff properly and timely perfected its 2014 Claim by filing this lawsuit within

the two-year requirements 26 U.S.C § 6532.

        22.     Plaintiff’s shareholders, the Johnsons, properly and timely perfected their 2014

refund claim by filing their Amended 2014 Income Tax Return (Form 1040X) within the

requirements of 26 U.S.C § 6511(a).

        23.     Plaintiff is entitled to its adjustment to its income, and the Johnsons are entitled to a

refund from Defendant in the amount of $1,843,011.00, together with all legally cognizable pre and

post judgment interest.

          III. CLAIM FOR ATTORNEYS FEES AND ADMINISTRATIVE COSTS
                               (26 U.S.C. § 7430)

        24.     By this reference, paragraphs 1-23, above, are fully incorporated and set forth

hereunder.

        25.     Defendant’s failure and/or refusal to accept Plaintiff’s 2014 Claim lacks substantial

justification, entitling Plaintiff to recover all reasonable costs and attorneys’ fees as may be provided

under law (26 U.S.C. § 7430).

        WHEREFORE, Plaintiff prays that this Court enter judgment in its favor, against

Defendant, ordering Defendant to fully allow its 2014 Claim such that the Johnsons will receive a

refund of $1,843,011.00, plus all legally cognizable pre and post judgment interest, and to effect

such other and further relief as this Court seems just and proper in the premises.




                                                   5
             Case 5:19-cv-00582-XR Document 1 Filed 05/30/19 Page 6 of 6



        PLAINTIFF HEREBY DEMANDS TRIAL BY A JURY OF SIX ON ALL TRIABLE

ISSUES.

        Dated this 30th day of May 2019.

                                           Respectfully submitted,

                                           CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS
                                           & AUGHTRY

                                           By: /s/ Chad Muller III
                                              Charles J. Muller III
                                              State Bar No. 14649000
                                              112 East Pecan, Suite 1450
                                              San Antonio, Texas 78205
                                              Telephone: (210) 253-8383
                                              Facsimile: (210) 253-8384
                                              chad.muller@chamberlainlaw.com

                                           ATTORNEYS FOR PLAINTIFF
                                           DESTINY GLOBAL LLC




                                           6
3353970.v1
